The appellant was convicted of burglary in the District Court of Parker County, and his punishment assessed at two years in the penitentiary. *Page 245 
The record fails to disclose that the trial court sentenced the appellant, in the absence of which this court is without jurisdiction to entertain an appeal. Vernon's 1925 Cow. C. P., Art. 769, citing Dodd v. State, 77 Tex.Crim. Rep.,179 S.W. 564, and many other authorities collated thereunder.
For the reasons above stated, the appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.